 


 HR 326 ENR: To amend the Yuma Crossing National Heritage Area Act of 2000 to adjust the boundary of the Yuma Crossing National Heritage Area, and for other purposes.
U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
One Hundred Ninth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Tuesday, the third day of January, two thousand and six 
H. R. 326 
 
AN ACT 
To amend the Yuma Crossing National Heritage Area Act of 2000 to adjust the boundary of the Yuma Crossing National Heritage Area, and for other purposes. 
 
 
1.Yuma Crossing National Heritage Area boundary adjustmentSection 3(b) of the Yuma Crossing National Heritage Area Act of 2000 (16 U.S.C. 461 note; Public Law 106–319; 114 Stat. 1281) is amended to read as follows: 
 
(b)BoundariesThe Heritage Area shall comprise the lands generally depicted on the map entitled Yuma Crossing National Heritage Area Boundary Adjustment, numbered 903–80071, and dated October 16, 2005. . 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
